UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-6291


CARL L. GILMORE,

                Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:09-cv-00641-HEH)


Submitted:   June 17, 2010                       Decided:   June 25, 2010


Before MOTZ and     KING,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carl L. Gilmore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carl   L.   Gilmore    appeals    the   district    court’s   order

dismissing without prejudice his “motion for a certificate of

appealability,” and “motion for relief from judgment under Rule

60(b).”      We have reviewed the record and find no reversible

error.    Accordingly, we deny leave to proceed in forma pauperis

and dismiss the appeal for the reasons stated by the district

court.      Gilmore v. Commonwealth of Va., No. 3:09-cv-00641-HEH

(E.D. Va. Feb. 9, 2010).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the   court   and    argument   would   not    aid   the

decisional process.

                                                                      DISMISSED




                                       2